PER CURIAM.
On consideration of the motion of the respondent, J. A. Guyton, for an extension of time to file his brief in said cause, the Court has examined the petition for cer-tiorari alleging conflict of decisions, the accompanying record and the petitioner’s brief and, finding from such examination that-the petition for certiorari herein on. its face is without merit, it is
Ordered that said petition for certiorari be and the same is hereby denied, Fla.App., 167 So.2d 7.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ, concur.